DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicant’s response filed July 15, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 2-4, 6-8, 18, 19, 22 and 24-26 are currently pending. Claims 1, 5, 9-17, 20, 21, 23 and 27-28 are cancelled.  No claims are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Regarding claim 4, it is noted that the limitation directed to cell passaging is directed to the manner in which the cell composition has been produced (i.e., “…wherein the cells have been passaged at least three times …..”), such limitations are product-by-process limitations, and are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. It is noted that FIG. 1 and page 3, lines 20-23 of the instant specification indicates that passage 3 (P3) cells have 6-15% of the cell population that is immunopositive for CD34.  Passage 4 cells, as well as P6, P7 and P9 cells have less than 5% of the cell population that is immunopositive for CD34. Thus, cells that have been passaged at least three times have acquired a CD34 negative phenotype.
It is further noted that 51-85% of P3 and P4 cells are immunopositive for CD90, and 86-100% of P6, P7 and P9 cells are immunopositive for CD90.  Thus, cells that have been passaged at least three times have acquired a CD90 positive phenotype.
 If the product by process limitations are considered, the process imparts the feature of providing adipose tissue-derived stem cells wherein the cell population has acquired a CD34 negative immunophenotype and a CD90 positive immunophenotype.
Likewise, regarding claim 7 and the limitation that fewer than 15% of the cells express the CD34 marker, the claim is interpreted as the cells in each dose have a CD34 negative phenotype.
As to claim 8 and the limitation that at least 50% of the cells express the CD44 marker, the claim is interpreted as the cells in each dose have a CD44 positive phenotype.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Rejections Maintained
Claims 2, 3, 6, 8, 18-19 and 24-26 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Olmo et al., (Int J of Colorectal Dis, 2003; IDS 9/14/2017; previously cited) (“Garcia-Olmo"), in view of Keller et al., (US 2005/0147596; previously cited) (“Keller”), Marko et al., (US 2004/0101959; previously cited) (“Marko”), LeBlanc et al., (Biology of Blood and Marrow Transplantation, 2005; IDS 9/14/2017, previously cited) (“LeBlanc”), and Pittenger et al., (Circulation Research, July 9, 2004, pages 9-20; previously cited) (“Pittenger”), and further in view of Jorgensen et al., (Gene Therapy (2003), 10, pages 928-931; previously cited) (“Jorgensen”), as evidenced by Drugbank Online (Albumin human, 7 pages, retrieved from the internet; previously cited) (“Drugbank”) and Castro-Oropeza et al., (Scientific Reports (2020) 10:14205, pages 1-20; previously cited) (“Castro-Oropeza”).
Garcia-Olmo is directed at a method for treating rectovaginal fistula.  Garcia-Olmo teaches the treated patient was diagnosed with rectovaginal fistula. The patient’s anal ultrasound revealed a complex fistula with five (5) perianal holes, whose tracts converged, in a common internal hole, with the rectovaginal hole (Materials and methods, Patient, left column, second paragraph, page 452).  The fistula was visualized as a 1-cm diameter gap between the vagina and rectum (Materials and methods, Initiation of the surgical procedure, page 452).
Regarding claim 2, Garcia-Olmo teaches the method for treating rectovaginal fistula comprises (a) closing the internal hole with absorbable stitches (page 452, column 2) and then (b) injecting 9 x 106 autologous adipose tissue-derived stromal stem cells into the rectal mucosa close to the sutured internal fistula opening (e.g. Fig. 3). Garcia-Olmo reports that the administration of the autologous stem cells led to the closure of a chronic recurrent rectovaginal fistula as compared to failure without stem cell injection (Materials and Methods, Patient, Patient's status at the beginning of the protocol, left column and Preparation of the inoculum and Injection of cells, right column, page 452; Results, right column, page 453; Ethical issues, page 453; Discussion, paragraph 3, bridging pages 453 to 454). 
Garcia-Olmo teaches that in order to obtain the 9 x 106 stem cells, adipose tissue was obtained via liposuction wherein the stem cells were isolated from the lipoaspirate using collagenase, Dulbecco’s modified Eagle’s medium (DMEM), FBS solution (fetal bovine serum), 0.16 M NH4Cl solution, 1% ampicillin/streptomycin solution, 100-mm culture plates.  Trypsin/EDTA solution was used to detach the cells from the culture dishes.  The cells were washed with phosphate-buffered solution (PBS) and thereafter resuspended in 2 ml of Ringer’s lactate solution and placed in a syringe comprising a very thin needle (Preparation of stem cells, Cell culture, Preparation of the inoculum, Injection of cells, page 452).  Garcia-Olmo further teaches the accessory perianal hole of the fistula was sealed with 2 ml of Tissucol® (i.e. commercially available fibrin glue, a therapeutic adhesive) (Materials and methods, Termination of procedure, page 453).
Thus, Garcia-Olmo’s kit for use in treating the fistula is considered to encompass the above recited components.
As to the limitation regarding administering at least two doses of the stem cells, wherein the concentration of the stem cells is at least 5 x 106 cells/mL and each dose comprises at least 20 x 106 cells, it is noted that Garcia-Olmo prepared the stem cells by suspending 9 x 106 cells in 2 mL of Ringer’s lactate solution (Preparation of the inoculum, page 452), which correlates to 4.5 x 106 cells per mL.  Garcia-Olmo art does not further teach administering a second dose, or that the cell concentration is 5 x 106 cells/mL and each dose comprises at least 20 x 106 cells (i.e. 20 million cells per dose).  However, Keller is directed to methods for treating fistulas using autologous fibroblast cells to promote healing of the fistula, wherein the fibroblast cells are injected into the fistula tract at both external and internal openings at a concentration of 20 million (20 x 106) cells per administration, i.e. two doses.  The administrations are repeated as necessary (e.g. third and fourth dose) until the fistula is healed, and the number of cells to be administered can be increased or decreased depending on the potency of the cells (Abstract and paragraphs [0001], [0011], [0024] and [0026]-[0027]).
Thus, Keller has established it was well-known in cell-based methods for treating/healing fistulas to administer 20 million cells per dose (i.e. at least 20 x 106 cells) to the internal fistula opening, as well as to the external fistula opening, in order to promote healing, as well as administer additional cells until the wound is healed. Keller acknowledges that the quantity of cells delivered correlates with the promotion of healing and wound closure. Thus, the parameter of cell concentration is recognized as a result-effective variable which achieves tissue regeneration and wound healing.
It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Garcia-Olmo to optimize the cell concentration by delivering at least two doses, as well as increasing the number of cells to at least 20 x 106 (20 million cells) per dose, and thus increase the concentration to at least 5 x 106 cells per mL, thus achieving the predictable result of promoting tissue regeneration and wound healing. 
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the cell concentration with a reasonable expectation for successfully promoting tissue regeneration and wound healing; thus, meeting the limitation of claim 2.  
Generally, differences in concentrations will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05(II)(A)).  
	Further regarding claim 2 and the limitation that the pharmaceutically acceptable carrier comprises DMEM and human serum albumin, it is noted that Garcia-Olmo teaches the carrier is Ringer’s lactate solution. Garcia-Olmo does not further comment on the carrier comprising DMEM and human serum albumin.  However, Marko is directed to compositions comprising autologous undifferentiated mesenchymal cells (UMCs) (i.e. mesenchymal stromal cells), fibroblasts and/or keratinocytes that have been expanded by passaging and are used for treating and correcting a variety of tissue defects, e.g. degenerative defects in soft tissue or skin (Abstract and paragraphs [0001] and [0004]).  Marko also teaches the mesenchymal cells are derived from adipose tissue (paragraphs [0008], [0038] and [0107]-[0109]), thus Marko’s UMCs are considered to encompass adipose tissue-derived stromal cells. Marko, at paragraphs [0078]-[0079], teaches the UMCs can be combined with fibroblasts for administration, or each cell type can be administered separately.
Marko’s Example 3 (paragraph [0111]) exemplifies administering cells directly to a non-healing wound by injecting into the wound a cell suspension comprising about 30 x 106 to 40 x 106 fibroblasts per ml of phenol red-free DMEM (i.e. an effective amount of Dulbecco’s Modified Eagle’s Medium (DMEM)).  The wound was injected twice more at two-week intervals.  Marko further teaches the inclusion of human serum (autologous serum) in the cell composition in cases where the cells are not administered immediately and are stored up to 48 hours (paragraph [0034]) (i.e. stabilizes the stem cells under storage conditions), and Drugbank evidences that human serum albumin is the primary protein present in human blood plasma (Background, first paragraph, page 1 of 7).
Thus, Marko exemplifies it is well-known to use DMEM and human serum albumin as the pharmaceutically acceptable carrier for direct administration of therapeutic cell compositions. Marko’s teaching encompasses a treatment composition (i.e. using a kit) comprising at least two pharmaceutically acceptable doses of adipose tissue-derived UMCs (adipose-derived stromal cells) at a concentration ranging from 30 x 106 to 40 x 106 cells per ml in combination with a pharmaceutically acceptable carrier comprising DMEM and human serum albumin.
Marko has established it was well-known that tissue regenerative treatment methods use therapeutic kits that contain at least two doses of adipose tissue-derived stromal cells admixed with DMEM and human serum albumin, wherein each dose comprises cell concentrations comprising at least 20 x 106 cells per dose.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a pharmaceutically acceptable carrier comprising DMEM and human serum albumin.
The person of ordinary skill in the art would have been motivated to modify the cell composition of Garcia-Olmo to include well-known carrier and stabilizer components, as taught by Marko, for the predictable result of successfully providing cell compositions that are effective for promoting tissue regeneration, thus meeting the limitation of claim 2.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Garcia-Olmo and Marko because each of these teachings are directed at therapeutic uses of adipose tissue-derived stromal stem cells, specifically for treating and correcting degenerative defects in soft tissue.
Further regarding claim 2 and the limitation that the administered stem cells are allogeneic with respect to the subject, it is noted that Garcia-Olmo teaches using cells that are autologous to the subject.
However, Le Blanc is directed to mesenchymal stem cells derived from fat (i.e. adipose, adipose tissue-derived stromal cells) which have the capacity to differentiate into several mesenchymal tissue types such as fat, bone, muscle or tendon. LeBlanc teaches that these stem cell types are useful for transplantation purposes since the cells are able to escape the immune system (ABSTRACT; INTRODUCTION, page 321 and left column, paragraph 2, page 322; MSCs ESCAPE THE IMMUNE SYSTEM IN VITRO, paragraph 2, page 323).
Pittenger is directed to mesenchymal stem cells (MSCs) for use in cardiac therapeutics and teaches that use of allogeneic MSCs results in reduced rejection by T cells (Abstract), although one would intuitively expect the cells to stimulate T cell proliferation.  Pittenger teaches allogeneic MSCs have been shown to inhibit T cell proliferation (Immune Response and MSCs, left column, first and second paragraphs, page 13).
Jorgensen further teaches the use of allogeneic MSCs (mesenchymal stem cells) as immunosuppressive agents when transplanting allogeneic hematopoietic stem cells (Abstract) since MSCs fail to induce allogeneic T-cell response in vivo (Immunological characteristics of MSCs, left column, page 929).
 	Therefore, given the teachings of LeBlanc, Pittenger and Jorgensen, noting that mesenchymal stem cells have reduced rejection by T-cells and thus are able to escape the immune system, and therefore making them candidates for allogeneic cellular therapy, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute adipose tissue-derived stromal cells that are allogeneic to the recipient subject as the adipose tissue-derived stromal cells in the method of Garcia-Olmo for the predictable result of successfully treating a fistula, thus meeting the limitation of claim 2. Using allogeneic cells provides a readily available cell source from healthy donors to patients that may not be well enough to provide the necessary cell population.  
The cited prior art has shown that allogeneic adipose tissue-derived stromal cells are suitable cells for cellular therapy, such as transplantation, having the ability to differentiate into various tissue types such as fat or muscle, wherein the stem cells are not inherently immunogenic; thus, one would have had a reasonable expectation of successfully substituting adipose tissue-derived stromal cells that are allogeneic to the recipient subject in the method of Garcia-Olmo. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Regarding claims 3 and 8 and the limitations directed to marker expression, it is noted that Garcia-Olmo does not further comment on the immunophenotype of the adipose tissue-derived stromal stem cell population.  However, Garcia-Olmo isolated the adherent stem cell population from human adipose tissue lipoaspirate and Castro-Oropeza evidences that that the adherent stem cell population from human adipose tissue lipoaspirate are necessarily CD90 positive (i.e. at least 85% positive) and CD44 positive (i.e. at least 50% positive), thus meeting the limitations of claims 3 and 8. (Results, Isolation and characterization of ADSCs, page 4).
Regarding claim 6 and the limitation that each dose comprises about 30 x 106 cells, it is noted as set forth above regarding the number/concentration of cells per dose, Keller renders obvious cell doses of at least 20 x 106 cells per dose, wherein the administrations are repeated as necessary (e.g. third and fourth dose) until the fistula is healed, and the number of cells to be administered can be increased depending on the potency of the cells (Abstract and paragraphs [0001], [0011], [0024] and [0026]-[0027]). Although Keller teaches increased concentrations of cells beyond 20 x 106 cells per dose, Keller does not specifically teach the dose is about 30 x 106.  However, Marko’s Example 3 teaches each therapeutic dose comprises a cell concentration ranging from 30 x 106 to 40 x 106 cells per ml.  Thus, Marko has established that cell doses of at least 30 x 106 cells per ml is well-known as a therapeutic dose for successfully treating and correcting a variety of tissue defects, e.g. degenerative defects in soft tissue or skin (Abstract and paragraphs [0001] and [0004]).  
It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Garcia-Olmo to optimize the cell concentration by delivering doses of at least 30 x 106 cells per dose, thus achieving the predictable result of promoting tissue regeneration and wound healing. 
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the cell concentration with a reasonable expectation for successfully promoting tissue regeneration and wound healing; thus, meeting the limitation of claim 6.  
Generally, differences in concentrations will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05(II)(A)).  
Regarding claims 18 and 19 Marko’s Example 3 does not further teach the doses comprise a pH buffer (claim 18) and wherein the pH buffer comprises phosphate (claim 19).  However, Marko (paragraph [0033]), teaches it is well-known for cell compositions to include “physiologically acceptable diluents of various buffer content (e.g., Tris-HCl, acetate, phosphate), pH and ionic strength.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pH buffer comprising a phosphate.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include a pH buffer comprising a phosphate, as taught by Marko, for the predictable result of successfully maintaining pH balance for therapeutic use, thus meeting the limitation of claims 18 and 19.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Marko because each of these teachings are directed at therapeutic uses of mesenchymal stem cells.	
Regarding claims 24-25 and the limitations that the doses are stored in tubes (claim 24) and the tubes are syringes (claim 25), it is noted that Garcia-Olmo teaches placing the cell composition in a syringe (Preparation of the inoculum, page 452) and Marko (paragraph [0104]) teaches the use of syringes for storing the cell suspensions.  
Thus, the cited prior art renders obvious the cell doses are stored in tubes, i.e. syringes, thus meeting the limitations of claims 24 and 25.
Regarding claim 26, as to the limitation that the doses are formulated for use as a divided dose, Marko’s Example 3 discloses dividing the injections over a two-week time period, thus meeting the limitation of claim 26.  

Claims 4 and 7 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Olmo, Keller, Marko, LeBlanc, Pittenger and Jorgensen, as evidenced Drugbank and Castro-Oropeza, as applied to claims 2-3, 6, 8, 18-19 and 24-26 above, and further in view of Hedrick et al., (US 2005/0048644; IDS 9/14/2017, previously cited) ("Hedrick '644").
The teaching of Garcia-Olmo, Keller, Marko, LeBlanc, Pittenger and Jorgensen, as evidenced by Drugbank and Castro-Oropeza, is set forth above.
Regarding claims 4 and 7, and the limitations directed to passage number and marker expression, it is noted that instant FIG. 1 shows that, at passage 3, only 6-15% of the stem cells have positive expression of CD34, thus the stem cell population of claims 4 and 7 have acquired a CD34-negative phenotype.
Garcia-Olmo does not further comment on the immunophenotype of the adipose tissue-derived stromal stem cell population. However, Hedrick ‘644, at Example 1 (paragraphs [0177]-[0185]), teaches selecting and separating the CD34+ (positive) and CD34- (negative) cell populations using immune-magnetic beads.  Hedrick demonstrated the ability of the CD34- cells to differentiate to muscle cells. The muscle clones expressed the genes for myosin heavy chain, Myf5 and MyoD. Thus, the CD34- regenerative cells demonstrated the ability to stimulate muscle formation to restore lost tissue, such as tissue tears.
Therefore, given that the intention of Garcia-Olmo is to treat fistulas by regenerating new tissue via transplanting adipose-derived stromal stem cells, and given that Hedrick ‘644 teaches regeneration of various tissues, e.g. musculoskeletal tissue, by transplanting CD34- (negative) stromal cells obtained from adipose tissue, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Garcia-Olmo to employ CD34- stromal cells, for the predictable result of successfully regenerating native tissue in the method of Garcia-Olmo, thus meeting the limitation of claims 4 and 7. One of ordinary skill in the art would have been motivated to modify the method of Garcia-Olmo in order to generate musculoskeletal tissue since the intention of Garcia-Olmo is to regenerate native tissue in order to heal fistulas.  Hedrick ‘644 has shown that transplanting CD34- (negative) stromal cells (obtained from adipose tissue) is effective in regenerating native tissue; thus, one would have had a reasonable expectation of successfully employing CD34- stromal cells.

Claim 22 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Olmo, Keller, Marko, LeBlanc, Pittenger and Jorgensen, as evidenced Drugbank and Castro-Oropeza, as applied to claims 2-3, 6, 8, 18-19 and 24-26 above, and further in view of Woolverton et al., (US 2005/0118156; previously cited) (“Woolverton”).
The teaching of Garcia-Olmo, Keller, Marko, LeBlanc, Pittenger and Jorgensen, as evidenced Drugbank and Castro-Oropeza, is set forth above.
Regarding claim 22, the combined prior art does not further teach the administered doses further comprising antibiotic agents.  However, Woolverton is directed to fibrin sealants (FS) for promoting wound healing, which may further include mesenchymal cells (Abstract and paragraph [0108]).  Woolverton teaches the fibrin sealant composition can further include antibiotics, e.g. gentamycin (an aminoglycoside antibiotic), to reduce or prevent infection (paragraph [0111]) and the composition is applicable for wound healing treatments including fistulas (paragraph [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include antibiotic therapeutic agents such as gentamycin (an aminoglycoside antibiotic).
The person of ordinary skill in the art would have been motivated to modify the treatment composition of the prior art to include gentamycin (an aminoglycoside antibiotic) that reduces or prevents wound infection, as taught by Woolverton, for the predictable result of successfully reducing infection, thus meeting the limitation of claim 22.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Woolverton because each of these teachings are directed at treating fistulas.	

Double Patenting –Rejections Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 8 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9-10, 21 and 31-32 of U.S. Patent No. 8,999,709 (US ‘709”), in view of Marko et al. (previously cited above). 
Claim 1 of the instant application recites the following method:
A method for treatment of fistulas comprising administering to a subject at least two pharmaceutically acceptable doses of adipose tissue-derived stromal stem cells in admixture with a pharmaceutically acceptable carrier using a kit, wherein the adipose tissue-derived stromal stem cells are at a concentration of at least 5 x 106 cells/mL and each dose comprises at least 20 x 106 cells, wherein the pharmaceutically acceptable carrier comprises an effective amount of Dulbecco's Modified Eagle's Medium (DMEM) and human serum albumin (HSA) to stabilize the adipose tissue-derived stromal stem cells under storage conditions, wherein the adipose tissue-derived stromal stem cells are allogeneic with respect to the subject.

Claim 1 of US ‘709 claims the following method:
A method of treating a fistula in a subject, comprising delivering a population of cells comprising adipose tissue-derived stromal cells to the subject, wherein less than 5% of the cells in the population express the CD34 marker.

Claim 21 of US ‘709 claims the following method:
21.   A method of treating a fistula in a subject, comprising delivering a population of cells comprising adipose tissue-derived stromal cells to the subject, wherein the adipose tissue-derived stromal cells are allogeneic to the subject, and wherein less than 5% of the cells in the population express the CD34 marker.

Although claims 1 and 21 of US ‘709 do not further claim administering two doses, wherein each dose comprises at least 20 x 106 cells, it is noted that claim 10, which depends from claim 1, and claim 32, which depends from claim 21, claims the administered cell population comprises at least 20 x 106 cells.  Claims 9 and 31 of US ‘709 claims delivering a second dose of at least 20 x 106 cells. Thus, claims 9 and 10, and claims 31 and 32, of US ‘709 render obvious administering two doses wherein each dose comprises at least 20 x 106 cells, that is, claims 9-10 and 31-32 teach the limitations required by the current claims and as all limitations are found in one reference it is held that administering two doses, wherein each dose comprises at least 20 x 106 cells is within the scope of the teachings of US ‘709, and thus renders the limitation prima facie obvious.  The rationale to support this conclusion of obviousness is that claims 9-10 and 31-32 of US ‘709 provides the teachings and suggestion to administering two doses, wherein each dose comprises at least 20 x 106 cells.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by claims 9-10 and 31-32 of US ‘709.
As to the limitation that the stem cells are at a concentration of at least 5 x 106 cells/mL and the pharmaceutically acceptable carrier comprises an effective amount of Dulbecco's Modified Eagle's Medium (DMEM) and human serum albumin (HSA) to stabilize the adipose tissue-derived stromal stem cells under storage conditions, it is noted that claim 1 of US ‘709 does not further teach these limitations.  However, Marko et al (set forth above) is directed to therapeutic cell compositions comprising undifferentiated mesenchymal cells (UMCs) (i.e. mesenchymal stromal cells), fibroblasts and/or keratinocytes that have been expanded by passaging and are used for treating and correcting a variety of tissue defects, e.g. degenerative defects in soft tissue or skin (Abstract and paragraphs [0001] and [0004]).  Marko also teaches the mesenchymal cells are derived from adipose tissue (paragraphs [0008], [0038] and [0107]-[0109]), thus Marko’s UMCs are considered to encompass adipose tissue-derived stromal cells. Marko, at paragraphs [0078]-[0079], teaches the UMCs can be combined with fibroblasts for administration, or each cell type can be administered separately.
Marko’s Example 3 (paragraph [0111]) exemplifies administering cells directly to a non-healing wound by injecting into the wound a cell suspension comprising about 30 x 106 to 40 x 106 fibroblasts per ml of phenol red-free DMEM (i.e. an effective amount of Dulbecco’s Modified Eagle’s Medium (DMEM)) (paragraph [0034]) (i.e. stabilizes the stem cells under storage conditions).
Thus, Marko exemplifies it is well-known to use DMEM and human serum albumin as the pharmaceutically acceptable carrier for direct administration of therapeutic mesenchymal stem cell compositions, wherein the cells are administered at a concentration ranging from 30 x 106 to 40 x 106 cells per ml (i.e. at least 5 x 106 cells per mL).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a pharmaceutically acceptable carrier comprising DMEM and human serum albumin, as well as administer the cells at a concentration ranging from 30 x 106 to 40 x 106 cells per ml.
The person of ordinary skill in the art would have been motivated to modify the therapeutic stem cell composition of US ‘709 to have a concentration that is at least 5 x 106 cells/mL, and to include well-known carrier and stabilizer components, as taught by Marko, for the predictable result of successfully providing cell compositions that are effective for promoting tissue regeneration.

Furthermore, although claim 1 of US ‘709 does not further claim the adipose tissue-derived stromal stem cells are allogeneic with respect to the subject, it is noted that claim 3 of US ‘709 claims the stem cells are allogeneic to the subject.
Thus, claim 3 of US ‘709 renders obvious administering stem cells that are allogeneic to the subject, that is, claim 3 teaches the limitation required by the current claims and as all limitations are found in one reference it is held that administering allogeneic cells is within the scope of the teachings of US ‘709, and thus renders the limitation prima facie obvious.  The rationale to support this conclusion of obviousness is that claim 3 of US ‘709 provides the teaching and suggestion to administer allogeneic cells.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by claim 3 of US ‘709.
Claim 4 of US ‘709 claims at least 50% of the cells in the population express the CD44 marker, which reads on instant claim 8.

Claims 1 and 8 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 10-12 of U.S. Patent No. 10,758,575 (US ‘575”), in view of Marko et al. (previously cited above). 
Claim 1 of the instant application recites the following method:
A method for treatment of fistulas comprising administering to a subject at least two pharmaceutically acceptable doses of adipose tissue-derived stromal stem cells in admixture with a pharmaceutically acceptable carrier using a kit, wherein the adipose tissue-derived stromal stem cells are at a concentration of at least 5 x 106 cells/mL and each dose comprises at least 20 x 106 cells, wherein the pharmaceutically acceptable carrier comprises an effective amount of Dulbecco's Modified Eagle's Medium (DMEM) and human serum albumin (HSA) to stabilize the adipose tissue-derived stromal stem cells under storage conditions, wherein the adipose tissue-derived stromal stem cells are allogeneic with respect to the subject.

Claim 1 of US ‘575 claims the following method:
1. A method of treating a fistula in a subject, comprising delivering a composition comprising a population of cells comprising non-embryonic adipose tissue-derived stromal stem cells to the subject, wherein the non-embryonic adipose tissue-derived stromal stem cells are allogeneic to the subject, were not matched for MHC compatibility, less than 50% of the cells in the composition express the CD34 marker, and the subject does not receive an immunosuppressive agent to prevent rejection of the cells.

Although claim 1 of US ‘575 does not further claim administering two doses, wherein each dose comprises at least 20 x 106 cells, it is noted that claim 11, which depends from claim 1, claims the administered cell population comprises at least 20 x 106 cells, and claim 10 of US ‘575 claims delivering a second dose of at least 20 x 106 cells. Thus, claims 10 and 11 of US ‘575 render obvious administering two doses wherein each dose comprises at least 20 x 106 cells, that is, claims 10 and 11 teach the limitations required by the current claims and as all limitations are found in one reference it is held that administering two doses, wherein each dose comprises at least 20 x 106 cells is within the scope of the teachings of US ‘575, and thus renders the limitation prima facie obvious.  The rationale to support this conclusion of obviousness is that claims 10 and 11 of US ‘575 provides the teachings and suggestion to administering two doses, wherein each dose comprises at least 20 x 106 cells.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by claims 10 and 11 of US ‘575.
As to the limitation that the stem cells are at a concentration of at least 5 x 106 cells/mL and the pharmaceutically acceptable carrier comprises an effective amount of Dulbecco's Modified Eagle's Medium (DMEM) and human serum albumin (HSA) to stabilize the adipose tissue-derived stromal stem cells under storage conditions, it is noted that claim 1 of US ‘575 does not further teach these limitations.  However, Marko et al (set forth above) is directed to therapeutic cell compositions comprising undifferentiated mesenchymal cells (UMCs) (i.e. mesenchymal stromal cells), fibroblasts and/or keratinocytes that have been expanded by passaging and are used for treating and correcting a variety of tissue defects, e.g. degenerative defects in soft tissue or skin (Abstract and paragraphs [0001] and [0004]).  Marko also teaches the mesenchymal cells are derived from adipose tissue (paragraphs [0008], [0038] and [0107]-[0109]), thus Marko’s UMCs are considered to encompass adipose tissue-derived stromal cells. Marko, at paragraphs [0078]-[0079], teaches the UMCs can be combined with fibroblasts for administration, or each cell type can be administered separately.
Marko’s Example 3 (paragraph [0111]) exemplifies administering cells directly to a non-healing wound by injecting into the wound a cell suspension comprising about 30 x 106 to 40 x 106 fibroblasts per ml of phenol red-free DMEM (i.e. an effective amount of Dulbecco’s Modified Eagle’s Medium (DMEM)) (paragraph [0034]) (i.e. stabilizes the stem cells under storage conditions).
Thus, Marko exemplifies it is well-known to use DMEM and human serum albumin as the pharmaceutically acceptable carrier for direct administration of therapeutic mesenchymal stem cell compositions, wherein the cells are administered at a concentration ranging from 30 x 106 to 40 x 106 cells per ml (i.e. at least 5 x 106 cells per mL).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a pharmaceutically acceptable carrier comprising DMEM and human serum albumin, as well as administer the cells at a concentration ranging from 30 x 106 to 40 x 106 cells per ml.
The person of ordinary skill in the art would have been motivated to modify the therapeutic stem cell composition of US ‘575 to have a concentration that is at least 5 x 106 cells/mL, and to include well-known carrier and stabilizer components, as taught by Marko, for the predictable result of successfully providing cell compositions that are effective for promoting tissue regeneration.
Furthermore, regarding the limitation that the adipose tissue-derived stromal stem cells are allogeneic with respect to the subject, it is noted that claim 1 of US ‘575 claims the stem cells are allogeneic to the subject.
Claim 4 of US ‘575 claims at least 50% of the cells in the population express the CD44 marker, which reads on instant claim 8.

Response to Applicant’s Remarks
Rejection of claims 2, 3, 6, 8, 18-19 and 24-26 under 35 USC 103:

Section A: 
As to Applicant’s remarks regarding the claimed dosing regimen, as discussed at Section A of Applicant’s remarks, it is noted that Applicant’s remarks have been fully considered, but are not found persuasive.
In response to Applicant’s assertions that (1) one of skill in the art would not be able to extrapolate the dose from Keller’s fibroblast concentration merely because the cell type is also used to treat fistulas, and (2) there is no suggestion that fibroblasts and adipose tissue-derived stromal stem cells are one-for-one substitutable, it is noted that Keller clearly teaches fibroblasts are a suitable cell type for treating fistulas. Keller’s disclosed fibroblasts promote healing (closure) of the fistula (Example 4). Thus, Keller has clearly shown that fibroblasts are a suitable cell type for treatment of fistulas, and has shown that the claimed cell concentrations are well-known for treating fistulas. Thus, Keller’s teaching informs the skilled artisan that, when treating fistulas using therapeutic cells, the fistulas can be treated by using at least two doses of cells at a concentration of 20 million cells per dose (paragraphs [0026]-[0027] and Example 4).
In response to Applicant’s remarks regarding the differences in the chemical activities and metabolic properties between fentanyl opioids and oxycodone opioids, it is noted that Applicant’s remarks are appreciated.  However, Applicant’s remarks are not found persuasive since the claims are not directed to administering chemical pharmaceuticals.  It is noted that both fibroblasts and adipose tissue-derived stem cells are cell types that are effective for wound healing, as established by Garcia-Olmo and Keller.

Section B:
As to Applicant’s remarks regarding the assertion that the combination of references would not result in the claimed pharmaceutically acceptable carrier, it is noted that Applicant’s remarks have been fully considered, but are not found persuasive.
Regarding the asserted surprisingly superior shelf-life properties of the pharmaceutically acceptable carrier comprising DMEM and human serum albumin (HSA), it is noted the claims as currently written do not recite any limitations to shelf-life properties or storage parameters.  Thus, Applicant’s argument is not commensurate in scope with the claimed invention.
Additionally, it is noted that the cited reference to Marko teaches adipose tissue-derived stromal stem cells in combination with DMEM and human serum comprising human serum albumin.  It is noted that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further regarding Applicant’s remarks that Marko’s teaching cannot be considered as two additional doses within a kit, it is noted that Marko is not relied upon for teaching two doses, since this limitation is addressed by Keller.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although Applicant asserts the cell doses are within the claimed kit and thus packaged together, the current claims do not recite any limitations to packaging two doses of cells within a kit for use at the same visit of the patient.  
Further, as to Applicant’s remarks regarding the previous Office action’s reference to Marko’s teaching at paragraph [0045] (as discussed at Applicant’s remarks, first and second paragraphs, page 7 to first paragraph, page 8), it is noted there appears to be an inadvertent typographical error and the paragraph should have been identified as paragraph [0046] (not intended to be paragraphs [0034] or [0045]), as it is paragraph [0046] that refers to administering the UMCs in a tissue culture medium, e.g. DMEM, that is phenol-free.
As to Applicant’s remarks that the combined references do not disclose or suggest a composition which would be useful for both storage in a kit and administration, as discussed at Applicant’s remarks (second paragraph, page 7 to first paragraph, page 8), it is again noted that the instant claims do not recite limitations regarding storage parameters.
As to Applicant’s remarks that serum albumin is not the only constituent in human serum, as discussed at Applicant’s remarks (second paragraph, page 8), it is noted the instant claims do not exclude other components of human serum since the claim recites the pharmaceutically acceptable carrier comprises an effective amount of Dulbecco’s Modified Eagle’s Medium (DMEM) and human serum albumin (HSA). The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. MPEP 2111.03
Further regarding Applicant’s remarks that the Drugbank entry refers to serum albumin as a constituent of human blood plasma and does not disclose that human serum albumin is present in human serum, as discussed at Applicant’s remarks (last paragraph, page 8), it is first noted that human serum albumin is identified as being “serum” albumin. Further, in response to Applicant’s argument, it is noted that Sato et al., (US 2004/0009534; see PTO-892) is directed to evaluating a sample having serum protein (Abstract and paragraph [0002]) and evidences that serum is a blood-derived fluid that remains after blood has clotted and serum albumin is the more abundant serum protein (paragraph [0003]). Dey et al., (Clinical Proteomics (2019) 16:16; see PTO-892) further evidences measuring serum proteins from human blood sera, wherein human serum albumin is identified as being the most abundant constituent of human serum (Methods: Patient sample description, page 2 of 12; Results and discussion: Multiplexed quantitative analysis of undepleted human serum proteome, left column, first paragraph, page 5 of 12).
Additionally, regarding Applicant’s remarks that Drugbank does not refer to human serum albumin as a stabilizer for cells, as discussed at Applicant’s remarks (last sentence, page 8 to first sentence, page 9), it is again noted, as discussed above, Marko teaches adipose tissue-derived stromal stem cells in combination with DMEM and human serum comprising human serum albumin.  It is noted that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Section C:
As to Applicant’s remarks regarding the assertion that the combination of references would not result in the claimed allogeneic cells, it is noted that Applicant’s remarks have been fully considered, but are not found persuasive.
Although Garcia-Olmo, Keller and Marko each teach using autologous cells, it is still the case the cited references to LeBlanc, Pittenger and Jorgensen provide the teachings that, prior to Applicant’s invention, it was well-known to use allogeneic MSCs for cellular therapies. Thus, providing the rationale that it would be obvious to one of skill in the art to employ allogeneic sources of the therapeutic cells. Particularly since Pittenger suggests using allogeneic MSCs as an “off-the-shelf” source since they can be readily available (page 15) and LeBlanc has established it was well-known that allogeneic MSCs were useful for treating acute graft-versus host disease (GVHD) in hematopoietic stem cell transplantation. LeBlanc teaches clinical use of allogeneic MSCs in a 20-year-old woman with acute myeloid leukemia, resulting in rapid engraftment with no acute or chronic GVHD as was doing well 31 months after the stem cell transplant (Table 1 and MSCs IN ALLOGENEIC HSC TRANSPLANTATION, page 327).  Thus, the prior art teachings are more than mere speculation.
Thus, applicant’s assertion that LeBlanc, Pittenger and Jorgensen do not provide any clinical data to confirm that allogeneic MSCs can be used in practice (Applicant’s remarks, section C, pages 10-11) is not found persuasive. The cited references to LeBlanc, Pittenger and Jorgensen provide a reasonable expectation of success in using allogeneic stem cells. See In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009)).  

Section D:
As to Applicant’s remarks regarding the assertion that the combination of references would not result in the amount of cells of claim 6, it is noted that Applicant’s remarks have been fully considered, but are not found persuasive.
As to Applicant’s remarks that Marko and Keller are related to fibroblasts and not of adipose tissue-derived stromal stem cells and it cannot be assumed that dosages that work for one cell type will also be effective for another one, as discussed at Applicant’s remarks (last paragraph, page 10), it is initially noted that Marko teaches the therapeutic cells include adipose-derived stem cells (UMCs) (paragraphs [0008] and [0038]).  It is further noted, the cited reference to Garcia-Olmo teaches successfully treating a fistula using the adipose-derived stem cells at a concentration of 9 million cells (i.e. 9 x 106) per dose.  Keller teaches successfully treating a fistula using fibroblasts at a concentration of 20 million cells per dose. Thus, as discussed above, Garcia-Olmo and Keller demonstrate that both adipose-derived stromal stem cells and fibroblasts are effective for treating fistulas. Keller further teaches that cells useful for treating fistulas can be administered at a dose of 20 million cells per dose. Thus, Garcia-Olmo and Keller have established that both cell types are suitable for treating fistulas and fistulas can be treated with wound healing cell populations at doses of 9 million and 20 million cells per dose. Marko further teaches the tissue reparative cells are administered at doses of 30 to 40 million cells per ml resulting in wound healing (Example 3). Thus, one of ordinary skill in the art would have had a reasonable expectation of successfully administering about 30 million cells (30 x 106 cells).
Further regarding Applicant’s remarks regarding Marko’s teaching the 30 to 40 million cells for administration are resuspended in a volume of one ml, it is noted that one of ordinary skill would understand that Marko’s teaching is clearly injecting the 30 to 40 million cells into the wound.

Rejection of claims 4 and 7 under 35 USC 103:
Applicant asserts that Hedrick does not remedy the asserted deficiencies set forth at Applicant’s remarks at Section II(A), Section II(B) and Section II(C), as discussed at Applicant’s remarks (Section III, pages 11-12).
Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is respectfully submitted that Hedrick is relied upon to support the obvious modification of Garcia-Olmo to employ CD34- (CD34 negative) cells in order to generate musculoskeletal tissue. Hedrick is not relied upon for teaching (1) the administration of two doses of stem cells at a concentration of at least 5 x 106 cells/mL with each dose comprising 20 x 106 cells, (2) a pharmaceutically acceptable carrier comprising DMEM and human serum albumin, or (3) administering allogeneic stem cells. In response to applicant's arguments against Hedrick individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Rejection of claim 22 under 35 USC 103:
Applicant asserts that Woolverton does not remedy the asserted deficiencies set forth at Applicant’s remarks at Section II(A), Section II(B) and Section II(C), as discussed at Applicant’s remarks (Section III, page 13).
Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is respectfully submitted that Woolverton is relied upon to support the obvious modification of Garcia-Olmo to further include antibiotics therapeutic agents, e.g. gentamycin. Woolverton is not relied upon for teaching (1) the administration of two doses of stem cells at a concentration of at least 5 x 106 cells/mL with each dose comprising 20 x 106 cells, (2) a pharmaceutically acceptable carrier comprising DMEM and human serum albumin, or (3) administering allogeneic stem cells. In response to applicant's arguments against Woolverton individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Double Patenting Rejections:
Applicant has traversed the rejection of record on the same grounds as set forth above regarding the teaching of Marko and the use of a pharmaceutically acceptable carrier comprising DMEM and human serum albumin, as discussed at Applicant’s remarks (pages 14-15).
Applicant’s remarks regarding the cited reference to Marko have been carefully considered, but are not found persuasive for the same reasons as set forth above.
Therefore, the rejections are maintained.

Conclusion
No claim is allowed.  No claim is free of the prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Primary Examiner, Art Unit 1633